Title: The Duke of Dorset to the American Commissioners, 26 March 1785
From: Dorset, John Frederick Sackville, third Duke of
To: American Commissioners


        
          Gentlemen,
          Paris 26th. March 1785.
        
        Having communicated to my Court the readiness you express’d in your Letter to me of the 9th. of December to remove to London for the purpose of treating upon such points as may materially concern the Interests both political & commercial of Great Britain & America, and having at the same time represented that you declared yourselves to be fully authorized & empowered to negotiate— I have been in answer thereto, instructed to learn from you, Gentlemen, what is the real nature of the Powers with which you are invested; whether you are merely commission’d by Congress, or whether you have receiv’d seperate Powers from the respective States. A Committee of North American Merchants have waited upon His Majesty’s Principal Secretary of State for Foreign Affairs to Express how anxiously they wish to be inform’d upon this subject, repeated experience having taught them in particular, as well as the Public in general how little the authority of Congress could avail in any respect, where the Interests of any one individual State was even concern’d, and particularly so, where the concerns of that particular State might be suppos’d to militate against such resolutions as Congress might think proper to adopt.
        The apparent determination of the respective States to regulate their own seperate Interests renders it absolutely necessary, towards forming a permanent system of commerce that my Court should be inform’d how far the Commissioners can be duly authorized to enter into any engagements with Great Britain which it may not be in the power of any one of the States to render totally fruitless & ineffectual.—
        I have the honor to be, / Gentlemen / with great truth / Your Most obedient humble Servant
        
          Dorset
        
       